            Case 1:21-mj-00325-SH Document 7 Filed 04/30/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                    1:21-MJ-00325-SH
                                                 §
SAMUEL CHRISTOPHER MONTOYA                       §

                                            ORDER

     Before the Court is the Government’s Motion to Vacate Settings, filed April 30, 2021 (Dkt. 6).

     Defendant was arrested pursuant to a Criminal Complaint from the United States District Court

for the District of Columbia. Dkt. 1. Following an initial appearance, a preliminary hearing was

set for May 5, 2021 at 2 p.m. Dkt. 5.

     The Government now moves to vacate the preliminary hearing and transfer this case to the

United States District Court for the District of Columbia. On April 30, 2021, the United States

Attorney’s Office for the District of Columbia filed an Information charging the Defendant with

five misdemeanors. Dkt. 6 at 1. A copy of the Information is attached to the Motion. Dkt. 6-1. The

Government argues that the filing of the misdemeanor information has mooted the preliminary

hearing pursuant to Fed. R. Crim. P. 5.1(a)(4), which provides in relevant part that “a magistrate

judge must conduct a preliminary hearing unless . . . the government files an information charging

the defendant with a misdemeanor.”

     Having considered the Motion and finding good cause therefor, the undersigned Magistrate

Judge hereby GRANTS the Motion to Vacate Settings (Dkt. 6). It is ORDERED that the

preliminary hearing set for Wednesday, May 5 at 2 p.m. is VACATED.




                                                     1
          Case 1:21-mj-00325-SH Document 7 Filed 04/30/21 Page 2 of 2




   IT IS FURTHER ORDERED that this case is TRANSFERRED to the United States District

Court for the District of Columbia. Defendant is ORDERED TO APPEAR in the district court

where the charges are pending to answer those charges.

   SIGNED on April 30, 2021.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
